Case 5:20-cv-05149-TLB Document 2                      Filed 08/13/20 Page 1 of 9 PageID #: 3




                                  In the United States District Court
                                     Western District of Arkansas
                                         Fayetteville Division

Stacey Dutton                                                                            Plaintiff

v.                                  Case No. __________________

Cavalry SPV I, LLC
Cavalry Portfolio Services, LLC
The McHughes Law Firm, PLLC                                                              Defendants


                                                Complaint

         1.     Defendants filed a debt collection lawsuit against Plaintiff Stacey Dutton in

the Circuit Court of Benton County, Arkansas - a judicial district where Dutton did not

sign the contract sued upon and where she did not reside at the commencement - and

violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692i.

         2.     The purpose of § 1692i is to prohibit venue abuse – the collection tactic

whereby a debt collector sued the consumer in an inconvenient forum to easily obtain

a default judgment:

         This legislation also addresses the problem of “forum abuse,” an unfair practice
         in which debt collectors file suit against consumers in courts which are so distant
         or inconvenient that consumers are unable to appear. As a result, the debt
         collector obtains a default judgment and the consumer is denied his day in
         court.1

Specifically, § 1692i, prohibits debt collectors from taking legal action to collect a

consumer obligation in a “judicial district of similar legal entity” other than where the

consumer resides or signed the contract so consumers are not forced to defend legal

actions in inconvenient judicial districts.




1   S. Rep. No. 382, 95th Cong., 1 Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N. 1695.
Case 5:20-cv-05149-TLB Document 2             Filed 08/13/20 Page 2 of 9 PageID #: 4




     3.     When Defendants sued Dutton in the Circuit Court of Benton County,

Arkansas, Dutton resided in Washington County, Arkansas. She did not sign the

contract or application for the credit card Defendants sued her over. Dutton’s mom

had applied for the credit card online, added Dutton as a card holder on the account or

as an authorized user, used the card herself, and then defaulted. Dutton never used

the credit card for any transactions. Being summoned to defend a lawsuit in a county

where she did not reside or apply for the credit card caused Dutton emotional distress,


                                       Jurisdiction

     4.     Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 15 U.S.C. §

1692k(d).

     5.     This action arises out of Defendants’ violations of the FDCPA, in their illegal

efforts to collect a consumer debt from Dutton.

     6.     Venue is proper in this District because the acts and transactions occurred

here, resides here, and Defendants transact business here.

     7.     Defendants have transacted business within Arkansas by attempting to

collect debts through litigation from Dutton while she was within and permanently

residing within Arkansas.


                                          Parties

                                 Plaintiff Stacey Dutton

     8.     Plaintiff Stacey Dutton is a citizen of Arkansas, residing in Washington

County, Arkansas, and is a “consumer” as that term is defined 15 U.S.C. § 1692a(3).




                                                                                          2
Case 5:20-cv-05149-TLB Document 2                 Filed 08/13/20 Page 3 of 9 PageID #: 5




                                        Defendants

      9.     The term “debt collector” has two prongs:

             (a)   any person who uses any instrumentality of interstate commerce or

                   the mails in any business the principal purpose of which is the

                   collection of any debts; and

             (b)   any person who regularly collects or attempts to collect, directly or

                   indirectly, debts owed or asserted to be owed or due another. 15

                   U.S.C. § 1692a(6).


                                     Cavalry SPV I, LLC

      10. Cavalry SPV I, LLC (Cavalry SPV) is a foreign limited liability company

operating from 500 Summit Lake Drive, Suite 400, Valhalla, New York 10595.

      11. Defendant Cavalry SPV is a “debt collector” within the meaning of 15 U.S.C.

§ 1692a(6).

      12. Cavalry SPV I is a “debt collector” because it uses instrumentalities of

interstate commerce or the mails in its business the principal purpose of which is the

collection of debts.

      13. Cavalry SPV I purchases defaulted consumer debts for pennies on the

dollar, so that it can derive large profits from collection on the consumer debt it

purchases.

      14. Cavalry SPV I hires Cavalry Portfolio Services, LLC (Cavalry Portfolio Srvs.),

as its “servicer” to collect debts through letters, phone calls, and debt collection

complaints filed in state court.




                                                                                           3
Case 5:20-cv-05149-TLB Document 2              Filed 08/13/20 Page 4 of 9 PageID #: 6




      15. Cavalry SPV I and Cavalry Portfolio Servs., operate in concert with one

another and to purchase and collect consumer debt on a massive scale.

      16. Cavalry SPV I and Cavalry Portfolio Servs. are one of the largest debt buyers

and collectors in the United States.

      17. Cavalry SPV I and Cavalry Portfolio Servs., send collection letters by United

States mail, call consumers from call centers in the United States, furnish information

to credit bureaus, and sue consumers in state courts across the country.

      18. Cavalry SPV I and Cavalry Portfolio Servs. purchase or claim to purchase

portfolios of old consumer debt from some of the nation’s largest consumer finance

companies for pennies on the dollar. These debts primarily consist of charged-off

consumer credit card debts, obtained at various points after default.

      19. Cavalry SPV I and Cavalry Portfolio Servs. files thousands of debt collection

complaints in Arkansas’ Circuit Court and District Courts every year. These debt

collection complaints are filed along with affidavits of Cavalry Portfolio Servs.’s

employees.

      20. Almost all of Cavalry SPV I’s resources are devoted to debt collection.

      21. Almost all of Cavalry SPV I’s revenue is derived from debt collection.

      22. Almost all of Cavalry SPV I’s expenses are related to debt collection.

      23. Cavalry SPV I is a “collection agency” licensed to purchase and collect debt

by the Arkansas State Board of Collection Agencies.




                                                                                          4
Case 5:20-cv-05149-TLB Document 2             Filed 08/13/20 Page 5 of 9 PageID #: 7




                                 Cavalry Portfolio Servs.

      24. Cavalry Portfolio Servs. is a foreign limited liability company operating from

500 Summit Lake Drive, Suite 400, Valhalla, New York 10595. Management is a “debt

collector” within the meaning of Ark. Code Ann. § 17-24-502(5)(A).

      25. Cavalry Portfolio Servs. uses instrumentalities of interstate commerce or

the mails in its business the principal purpose of which is the collection of debts.

      26. Cavalry Portfolio Servs. regularly collects or attempts to collect, directly or

indirectly debts owed or due or asserted to be owed or due another, specifically

Cavalry SPV I.

      27. Almost all of Cavalry Portfolio Servs.’s resources are devoted to debt

collection.

      28. Almost all of Cavalry Portfolio Servs.’s revenue is derived from debt

collection.

      29. Almost all of Cavalry Portfolio Servs.’s expenses are related to debt

collection.

      30. Cavalry Portfolio Servs. is a licensed “collection agency” with the Arkansas

State Board of Collection Agencies.


                             The McHughes Law Firm, PLLC

      31. The McHughes Law Firm, PLLC (McHughes) is a domestic limited liability

company, operating as a law firm located in Little Rock, AR,




                                                                                            5
Case 5:20-cv-05149-TLB Document 2                      Filed 08/13/20 Page 6 of 9 PageID #: 8




         32. Lawyers engaged in debt collection litigation are debt collectors under the

FDCPA.2

         33. McHughes uses instrumentalities of interstate commerce or the mails in

the principal purpose of which is the collection of debts, including defaulted credit card

accounts purchased by Cavalry SPV I and serviced by Cavalry Portfolio Servs and auto

deficiencies under defaulted Retail Installment Contracts assigned to Credit

Acceptance Corporation.

         34. McHughes regularly collects or attempts to collect, directly or indirectly,

debts owed or due another, including Cavalry SPV I, LLC.

         35. McHuges files thousands of debt collection lawsuits for Cavalry SPV I and

Credit Acceptance every year throughout the state of Arkansas.


                                          Factual Allegations

         36. Within one year immediately preceding filing this pleading, Defendants

attempted to collect from Dutton a financial obligation primarily for personal, family, or

household purposes, which is therefore a “debt” as that term is defined by 15 U.S.C. §

1692a(5), namely a defaulted Synchrony Bank credit card account.

         37. In approximately 2017, Kimberly Mann (Dutton’s mother) applied for the

Syncrhony Bank credit card at issue in this case. Dutton never signed and application

or contract with Synchrony Bank.

         38. Mann added Dutton as a card holder or an authorized user of the account

and had the billing statements mailed to Mann’s home.


2   See e.g. Heintz v. Jenkins, 514 U.S. 291, 115 S. Ct. 1489, 131 L. Ed. 395 (1995).




                                                                                           6
Case 5:20-cv-05149-TLB Document 2             Filed 08/13/20 Page 7 of 9 PageID #: 9




      39. Dutton never used the Synchrony Bank credit card.

      40. Mann used the credit card to purchase veterinary services and eventually

defaulted on the credit card account.

      41. Synchrony Bank charged-ff the credit card account and sold the account in

a portfolio of other Synchrony Bank credit card debt to Cavalry SPV I.

      42. Cavalry Portfolio Servs. began trying to collect the account from Mann and

Dutton.

      43. Cavalry Portfolio Servs. retained McHughes to sue Mann and Dutton to

collect the debt.

      44. On August 14, 2019, McHughes filed a lawsuit in the Circuit Court of

Benton County, Arkansas, against Dutton and Mann to collect the debt at issue.

      45. When Defendants filed the debt collection lawsuit, Dutton lived in Lincoln,

Washington County, Arkansas.

      46. When Defendants filed the debt collection lawsuit in the Circuit Court of

Pulaski County, Arkansas, the only venue where Dutton could be sued to collect the

credit card debt were a judicial district district within the geographical boundaries of

Washington County, Arkansas (the Circuit Court of Washington County, Arkansas or a

District Court within Washington County).

      47. Dutton retained undersigned counsel to represent her in the debt collection

lawsuit.

      48. Eventually, Defendants dismissed the debt collection lawsuit without

prejudice.




                                                                                           7
Case 5:20-cv-05149-TLB Document 2                  Filed 08/13/20 Page 8 of 9 PageID #: 10




        49. Any venue provision in an Arkansas statute allowing Defendants to sue

Dutton in Benton County, Arkansas, is preempted by the FDCPA.3


                                             Standing

        50. Dutton has standing under Article III of the United States Constitution

because she has suffered an injury in fact, the injury in fact is traceable to the

challenged conduct of Defendants, and her injury in fact is likely to be redressed by a

favorable judicial decision in this Court.4

        51. Dutton’s injury in fact is both particular and concrete because she has

suffered an invasion of a legally protected interest that is concrete, particularized and

actual or imminent.

        52. Filing debt collection lawsuits in distant forums presents a real risk of harm:

consumers will either incur additional time or expense to travel to the inconvenient

forum or cannot defend themselves and risk entry of a default judgment.


                                        Causes of Action

                  Count I - Violations of the FDCPA, 15 U.S.C. § 1692, et seq.

        53. Dutton incorporates by reference the above paragraphs as though stated.

        54. The foregoing acts and omissions of Defendants constitutes violations of

the FDCPA including, but not limited to, 15 U.S.C. §§ 1692i and 1692g(a)(1)-(5).




3   15 U.S.C. § 1692n.
4 See Linehan v. Allianceone Receivables Management, Inc., 2016 WL 4765839 (W.D. Wash., Sept. 13,

2016) (denying defendant’s motion to dismiss consumer’s FDCPA complaint for violations of 15 U.S.C. §
1692i for lack of Article III standing).



                                                                                                   8
Case 5:20-cv-05149-TLB Document 2                   Filed 08/13/20 Page 9 of 9 PageID #: 11




         55. Because of Defendants’ violations of the FDCPA, Dutton may recover

statutory damages up to $1,000.00 under 15 U.S.C. § 1692k(a)(2)(A); actual damages

under 15 U.S.C. § 1692(a)(1); and a reasonable attorney’s fee and costs under 15

U.S.C. § 1692k(a)(3), from Defendants.


                                              Jury Demand

         56. Dutton demands a trial by jury.5


                                            Prayer for Relief

         57. Dutton prays for a judgment entered against Defendants including:

                (a)   statutory damages of $1,000.00 under 15 U.S.C. § 1692k(a)(1)

                      against each Defendant;

                (b)   actual damages under 15 U.S.C. § 1692k(a)(1);

                (c)   costs of litigation and a reasonable attorneys’ fee under 15 U.S.C. §

                      1692k(a)(3); and

                (d)   such other relief as may be just and proper.

                                                                  Respectfully submitted

                                                            By:   /s/ Corey D. McGaha
                                                                  Corey D. McGaha
                                                                  Ark. Bar No. 2003047
                                                                  COREY D. MCGAHA PLLC
                                                                  5507 Ranch Drive
                                                                  Suite 104-D
                                                                  Little Rock, AR 72223
                                                                  Phone: (501) 205-4026
                                                                  Fax: (501) 367-8208
                                                                  cmgaha@mcgahalaw.com




5   U.S. Const. amend 7 and Fed. R. Civ. P. 38.


                                                                                              9
